The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 12/15/2021.
4.	Claims 1-3, 5-6, 8-14, and 18-20 are currently pending.
5.	Claims 1, 11, and 20 have been amended.
6.	Claims 4, 7, and 15-17 have been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Claim interpretation
8. 	The limitation “a decomposition product of the metal CVD precursor/source” of claims 5 and 14, respectively, have been interpreted to be any combination of elements into which the metal CVD source could possibly decompose (i.e. AI(CH3)3 into CH3, Al, H2, etc.).

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1-3, 5-6, 8, 10-14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), McDougall (US 2007/0065578), and Su et al (US 2011/0117728).
Regarding claim 1:
	Faguet teaches a system (deposition system, 1) for treating a reaction chamber (region within processing chamber, 10) [fig 1 & 0027], the system (1) comprising: a deposition reactor (processing chamber, 10) comprising the reaction chamber (region within processing chamber 10) [fig 1 & 0027]; a metal halide source (second process gas material source, metal halide, of second material supply system 42) comprising a metal halide (metal halide) fluidly coupled to the deposition reactor (processing chamber, 10) [fig 1 & 0035, 0048]; a metal CVD source (first film precursor source of first material supply system 40) comprising a metal CVD precursor selected from the group consisting of one or more of organometallic compounds and aluminum CVD compounds (trimethylaluminum) fluidly coupled to the deposition reactor (processing chamber, 10) [fig 1 & 0035, 0061]; a treatment reactant source (reduction gas material source of first material supply system 40) comprising a treatment reactant chemistry (reduction gas) coupled to the deposition reactor (processing chamber, 10) [fig 1 & 0035, 0061]; a vacuum pump (vacuum pumping system, 34) coupled to the deposition reactor (processing chamber, 10) [fig 1 & 0040]; and a controller (controller, 70) [fig 1 & 0034-0035, 0081]; wherein the metal halide source (second process gas material source, metal halide, of second material supply system 42), the metal CVD source (first film precursor source of first material supply system 40), and the treatment reactant source (reduction gas material source of first material supply system 40) are different 
	Faguet does not specifically teach the controller configured to: introduce the metal halide and introduce the metal CVD precursor to the reaction chamber to form a deposited doped metal carbide film overlying a substrate.
	Rahtu teaches introducing metal halide (metal halide is supplied 102) and introducing metal CVD precursor (second reactant is supplied 106 – wherein the second source chemical is a metal source chemical such as TMA) to the reaction chamber to form a deposited doped metal carbide film overlying a substrate (species is incorporated into the thin film – wherein the thin film is a metal carbide) [fig 1 & 0033, 0035, 0041, 0054].
Faguet and Rahtu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of Faguet to carry out the deposition process of Rahtu to deposit the desired film (metal carbide) with low impurity contents which can be used in varying applications such as gate electrodes, electrodes in capacitors, and barrier layers in damascene and dual damascene structures [Rahtu – 0003, 0029, 0063].
It is noted that the limitations “a first residue buildup in the reaction chamber, wherein the first residue buildup in the reaction chamber results from this step of introducing the metal halide and the metal CVD precursor, and wherein the first residue buildup comprises the organic material” have not been given patentable weight because it simply expresses the intended result of a process step positively recited. Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 
Faguet modified by Rahtu does not specifically teach the controller configured to: remove the substrate from the reaction chamber; and after the substrate is removed, introduce the treatment reactant chemistry to the reaction chamber to perform the reaction chamber treatment.
McDougall teaches removing the substrate from the reaction chamber; and after the substrate is removed, introduce the treatment reactant chemistry to the reaction chamber to perform the reaction chamber treatment (the substrates are removed from the process chamber before starting the post-treatment process) [fig 1 & 0031-0032].
Modified Faguet and McDougall are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to remove the substrate before performing the reaction chamber treatment, as in McDougall, because such allows for the effective reduction of contaminants within the process chamber before processing [McDougall – 0008, 0032].
Faguet modified by Rahtu and McDougall teaches providing a treatment reactant chemistry (deposition-enhancing agent) [Rahtu - fig 1 & 0058] but does not specifically teach a controller configured to provide the treatment reactant chemistry from the treatment reactant source to the reaction space to densify the first residue buildup in the reaction space to form a densified residue buildup, wherein the densified residue buildup comprises the original densified residue; and perform a reaction chamber treatment to further densify the densified residue buildup.

Modified Faguet and Su are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to perform the reaction chamber treatment process of Su because coating with a stabilizing layer may be faster than a full cleaning operation, and may allow processing to continue without performing the entire cleaning operation [Su – 0054].
The claim language “an original densified residue comprising organic material within the reaction chamber” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 2:
	Faguet teaches a plasma source (plasma generation system) [fig 1 & 0034-0036]. 
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 3:
Modified Faguet does not specifically disclose the treatment reactant chemistry is selected from the group consisting of one or more silanes, silicon hydrides, and boron hydrides.
Su teaches treatment reactant chemistry (reducing gas) is selected from the group consisting of one or more silanes, silicon hydrides, and boron hydrides (hydrides such as silane) [fig 3 & 0049, 0053-0054].
Modified Faguet and Su are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the treatment reactant chemistry of modified Faguet to comprise the material of Su since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claims 5-6:
Modified Faguet teaches the treatment reactant chemistry (reduction gas material source of first material supply system 40) comprises a material with a same chemical formula as the decomposition product of the metal CVD precursor (reduction gas can include H2) [Faguet – 0061].
Although taught by the cited prior art, and addressed above, the claim language “wherein the treatment reactant chemistry comprises a material with the same chemical formula as a decomposition product of the metal CVD precursor” and “wherein the decomposition product comprises a beta hydride elimination product of the metal CVD precursor” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 8:

Regarding claim 10:
Faguet teaches the controller (controller, 70) is further configured to: provide the metal halide (metal halide from second process gas material source of second material supply system 42) to the reaction chamber (10) for a period of time (sequentially and alternatingly introduced) [fig 1 & 0034-0035, 0048, 0081]; after the step of providing the metal halide (metal halide) to a reaction chamber (10) for a period of time, providing the treatment reactant (reduction gas) to the reaction chamber (10) for a period of time [fig 1 & 0034-0035, 0061, 0081]; and during (may be introduced together at the same time) providing the treatment reactant (reduction gas) to the reaction chamber for a period of time, providing the metal CVD precursor (trimethylaluminum) to the reaction chamber (10) [fig 1, 5 & 0034-0035, 0061, 0081]. 
Regarding claim 11:
	Faguet teaches a system (deposition system, 1) for treating a reaction chamber (region within processing chamber, 10) [fig 1 & 0027], the system (1) comprising: a reactor comprising the reaction chamber (processing chamber, 10) having a reaction space (region within processing chamber 10) [fig 1 & 0027]; a metal halide source 
	Faguet does not specifically teach the controller configured to: provide the metal halide from the metal halide source to the reaction space; provide a metal CVD precursor selected from the group consisting of organometallic compound chemistry and aluminum CVD compound chemistry from the metal CVD source to the reaction space; form a deposited doped metal carbide film overlying a substrate; provide the treatment reactant chemistry from the treatment reactant source to the reaction space; and purge the reaction chamber.

Faguet and Rahtu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of Faguet to carry out the deposition process of Rahtu to deposit the desired film (metal carbide) with low impurity contents which can be used in varying applications such as gate electrodes, electrodes in capacitors, and barrier layers in damascene and dual damascene structures [Rahtu – 0003, 0029, 0063].
Faguet modified by Rahtu does not specifically teach the controller configured to: remove the substrate from the reaction space; after the substrate is removed, provide the treatment reactant chemistry from the treatment reactant source.
McDougall teaches removing the substrate from the reaction space; after the substrate is removed, provide the treatment reactant chemistry from the treatment 
Modified Faguet and McDougall are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to remove the substrate before performing the reaction chamber treatment, as in McDougall, because such allows for the effective reduction of contaminants within the process chamber before processing [McDougall – 0008, 0032].
Faguet modified by Rahtu and McDougall does not specifically teach the treatment reactant chemistry comprises a halogen; and the controller configured to: form residue buildup comprising the organic material within the reactor; and provide the treatment reactant chemistry from the treatment reactant source to the reaction space to densify the residue buildup in the reaction space into additional densified residue.
Su teaches treatment reactant chemistry comprises a halogen (halogen gas) [fig 3 & 0023, 0026, 0028, 0046, 0053-0055]; forming residue buildup comprising organic material (metal organic deposits) within the reactor (chamber) [fig 3 & 0026, 0028, 0046 0051, 0053-0054]; and providing treatment reactant chemistry (halogen gas) from the treatment reactant source to the reaction space (chamber) to densify the residue buildup in the reaction space into additional densified residue (converts the metal organic deposits to metal halide solids) [fig 3 & 0026, 0028, 0046 0051, 0053-0054].
Modified Faguet and Su are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the treatment reactant chemistry and controller of modified 
Faguet modified by Rahtu and Su does not specifically teach the controller configured to: remove the substrate from the reaction space; after the substrate is removed, provide the treatment reactant chemistry from the treatment reactant source.
McDougall teaches removing the substrate from the reaction space; after the substrate is removed, provide the treatment reactant chemistry from the treatment reactant source (the substrates are removed from the process chamber before starting the post-treatment process) [fig 1 & 0031-0032].
Modified Faguet and McDougall are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to remove the substrate before performing the reaction chamber treatment, as in McDougall, because such allows for the effective reduction of contaminants within the process chamber before processing [McDougall – 0008, 0032].
The claim language “an original densified residue comprising organic material within the reaction chamber” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 12:

The claim limitations “wherein the treatment reactant chemistry is exposed to the plasma source” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 13:
	Faguet teaches a thermal excitation source (chamber walls may be heated), wherein the treatment reactant chemistry (reduction gas) is exposed to the thermal excitation source (chamber walls may be heated) [fig 1 & 0035, 0061].
Although taught by the cited prior art, and addressed above, the claim limitations “wherein the treatment reactant chemistry is exposed to the thermal excitation source” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. 
Regarding claim 14:
Modified Faguet teaches the treatment reactant chemistry (reduction gas material source of first material supply system 40) comprises a material with a same chemical formula as the decomposition product of the metal CVD precursor (reduction gas can include H2) [Faguet – 0061].
The claim language “wherein the residue buildup comprises a polymerized decomposition product of the metal CVD precursor” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 19:
Faguet teaches a carrier/purge gas source (purge gas material source of purge gas supply system 44), wherein the metal halide source (second process gas material source, metal halide, of second material supply system 42), the metal CVD source (first film precursor source of first material supply system 40), and the treatment reactant source (reduction gas material source of first material supply system 40) are separate from the carrier/purge gas source (purge gas material source of purge gas supply system 44) [fig 1 & 0031, 0035, 0061, 0078].
12.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), McDougall (US 2007/0065578), and Su et al (US 2011/0117728) as applied to claims 1-3, 5-6, 8, 10-14, and 19 above, and further in view of Omori et al (WO 2012/077590 with US 2013/0333619 used as an English language equivalent).
The limitations of claims 1-3, 5-6, 8, 10-14, and 19 have been set forth above.
Regarding claims 9 and 18:
	Modified Faguet does not specifically teach a remote thermal excitation source. 
Omori teaches a remote thermal excitation source (pipe heaters, 24a/24b, wound around the first and second pipes) [fig 1 & 0030].
Modified Faguet and Omori are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the thermal excitation source of modified Faguet to be a remote thermal excitation source, as in Omori, to prevent condensation of the gases in the feed pipes [Omori - 0030].
13.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), McDougall (US 2007/0065578), and Su et al (US 2011/0117728) as applied to claims 1-3, 5-6, 8, 10-14, and 19 above, and further in view of Ji et al (US 2006/0040508).
The limitations of claims 1-3, 5-6, 8, 10-14, and 19 have been set forth above.
Regarding claim 18:

Ji teaches a remote plasma source (remote plasma) [0002, 0028].
Modified Faguet and Ji are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the plasma source of modified Faguet to be a remote plasma source, as in Ji, because remote plasma is highly effective in cleaning chamber components [Ji - 0002].
14.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), Brask et al (US 7,326,656), McDougall (US 2007/0065578), and Su et al (US 2011/0117728).
Regarding claim 20:
Faguet teaches a system (deposition system, 1) for treating a reaction chamber (region within processing chamber, 10) [fig 1 & 0027], the system (1) comprising: a reactor (processing chamber, 10) comprising the reaction chamber (region within processing chamber 10) [fig 1 & 0027]; a metal halide source (second process gas material source, metal halide, of second material supply system 42) comprising a metal halide (metal halide) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0048]; a metal CVD source (first film precursor source of first material supply system 40) comprising a metal CVD precursor selected from the group consisting of one or more of organometallic compounds and aluminum CVD compounds (trimethylaluminum) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0061]; a treatment reactant source (reduction gas material source of first material 2) [fig 1 & 0035, 0061]; a vacuum pump (vacuum pumping system, 34) coupled to the reactor (processing chamber, 10) [fig 1 & 0040]; and a controller (controller, 70) [fig 1 & 0034-0035, 0081]; wherein the metal halide source (second process gas material source, metal halide, of second material supply system 42), the metal CVD source (first film precursor source of first material supply system 40), and the treatment reactant source (reduction gas material source of first material supply system 40) are separate (may be un-mixed prior to introduction to processing chamber 10) [fig 1 & 0034-0035, 0061]; wherein the metal halide from the metal halide source (second process gas material source, metal halide, of second material supply system 42), the metal CVD precursor (trimethylaluminum) from the metal CVD source (first film precursor source of first material supply system 40), and the treatment reactant gas from the treatment reactant source (reduction gas material source of first material supply system 40) are different materials (may be un-mixed prior to introduction to processing chamber 10) [fig 1 & 0034-0035, 0061].
Faguet does not specifically teach the controller configured to: introduce the metal halide and introduce the metal CVD precursor to the reaction chamber to form a deposited doped metal carbide film overlying a substrate.
	Rahtu teaches introducing a metal halide (metal halide) from a metal halide (first reactant is supplied 102) and introducing the metal CVD precursor (second reactant - 
Faguet and Rahtu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of Faguet to carry out the deposition process of Rahtu to deposit the desired film (metal carbide) with low impurity contents which can be used in varying applications such as gate electrodes, electrodes in capacitors, and barrier layers in damascene and dual damascene structures [Rahtu – 0003, 0029, 0063].
It is noted that the limitations “to form … a residue buildup within the reaction chamber” have not been given patentable weight because it simply expresses the intended result of a process step positively recited. Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Specifically, it is noted that the same process would produce the same products (the residue buildup results from a step carried out by the prior art). 
Faguet modified by Rahtu does not specifically teach the doped metal film comprising one or more of aluminum-doped titanium carbide and aluminum-doped tantalum carbide.
Brask teaches a doped metal carbide film comprising one or more of aluminum-doped titanium carbide and aluminum-doped tantalum carbide (aluminum doped titanium carbide) [col 7, lines 4-40].

Faguet modified by Rahtu and Brask does not specifically disclose the controller configured to: remove the substrate from the reaction space; after the substrate is removed, provide the treatment reactant chemistry from the treatment reactant source to the reaction space.
McDougall teaches removing the substrate from the reaction space; after the substrate is removed, provide the treatment reactant chemistry from the treatment reactant source to the reaction space (the substrates are removed from the process chamber before starting the post-treatment process) [fig 1 & 0031-0032].
Modified Faguet and McDougall are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to remove the substrate before performing the reaction chamber treatment, as in McDougall, because such allows for the effective reduction of contaminants within the process chamber before processing [McDougall – 0008, 0032].
Faguet modified by Rahtu, Brask, and McDougall does not specifically teach an original densified residue; wherein the original densified residue comprises a decomposition product of the metal CVD precursor; and the controller configured to: provide the treatment reactant chemistry from the treatment reactant source to the 
Su teaches an original densified residue (metal organic deposits) [fig 3 & 0026, 0028, 0046 0051, 0053-0054]; wherein the original densified residue (metal organic deposits) comprises a decomposition product of the metal CVD precursor (exemplary CVD precursors) [0020]; and providing treatment reactant chemistry (halogen gas) from the treatment reactant source to the reaction space (chamber) to densify the residue buildup into additional densified residue (converts metal organic deposits to metal halide solids) [fig 3 & 0026, 0028, 0046 0051, 0053-0054]; wherein the treatment reactant source comprises a halogen (halogen gas), and wherein the residue buildup comprises the organic material (metal organic deposits) [fig 3 & 0026, 0028, 0046 0051, 0053-0054].
Modified Faguet and Su are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the treatment reactant chemistry and controller of modified Faguet to comprise a halogen and perform the reaction chamber treatment process of Su, respectively, to prevent buildup of deposits on components of a deposition chamber [Su – 0018, 0021].
The claim limitations “an original densified residue comprising organic material within the reaction chamber” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 

Response to Arguments
15.	Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the rejection of claim(s) 1-3, 5-6, 8-14, and 18-20 under 35 USC 103(a) have been fully considered but they are not persuasive.
	Applicant argues that claims recite that the system includes original densified residue and, therefore, is not intended use.
	In response, it is noted that this is an apparatus claim. Apparatus must be distinguished from the prior art in terms of structure. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). This is no different than arguing the structure of a substrate to be processed should impart structure to the apparatus. Such is NOT a structure of the apparatus but is merely a product intended to be produced therein.
	Applicant argues that the references teach are contradictory because they use different precursors and materials. Some of the references teach away because they teach removing residue by forming volatile compounds rather than densifying residue. Specifically, Faguet teaches removing impurities from the process chamber. Su teaches transforming material to form volatile compounds that are removed – not densified. Further, Su does not suggest the treatment chemicals for nitrides would be suitable for use with any materials deposited using Faguet and/or Rahtu.
structure of the apparatus. As has been repeatedly set forth in past interviews, these claims are much better suited as method claims.
	Nevertheless, Rahtu was relied upon to teach the claimed deposition process of the controller. Specifically, Rahtu uses a metal halide and a metal CVD precursor (TMA) to deposit a doped metal carbide film [fig 1 & 0033, 0035, 0041, 0054]. Moreover, Rahtu also provides a treatment reactant chemistry (deposition-enhancing agent) [Rahtu - fig 1 & 0058].
	Furthermore, Su teaches several embodiments and does in fact teach densifying residue (densify and/or harden coatings and seasoning layers) [0024, 0053]. Moreover, Rahtu teaches depositing a group III metal organic film (thereby producing Group III metal organic residue), and Su teaches a cleaning method for removing group III deposition products via densification in a first embodiment [0023]. Therefore, Su is very clearly relevant to the materials of Rahtu. To go even further, in another embodiment, Su uses the same exact metal CVD precursor (TMA) and deposition enhancing agent  (NH3 and/or H2) of Rahtu in order to produce a densified layer to stabilize any deposits that may remain on chamber surfaces from prior processes [0053-0056].
	Finally, the fact that Faguet and/or Rahtu may teach something different is in no way a teaching away. Su gives a very clear reason to provide a densified residue rather than vaporize, Specifically, such may be faster than a full cleaning operation, and may allow processing to continue without performing the entire cleaning operation [Su – 0054].

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718